—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 23, 1994, convicting defendant, after a jury trial, of assault in the third degree, harassment in the first degree and criminal trespass in the second degree, and sentencing him to consecutive prison terms of 1 year, 3 months and 1 year, respectively, unanimously affirmed.
Defendant’s claim that he was denied a fair trial because of the court’s excessive questioning of the witnesses is unpreserved for appellate review (People v Pacheco, 210 AD2d 127; People v Charleston, 56 NY2d 886) and we decline to review it in the interest of justice. Were we to review it, we would find that the record reveals that the court’s questioning was not excessive and served, in most instances, to clarify issues and develop significant factual information in the case (People v Yut Wai Tom, 53 NY2d 44, 56-57).
Consecutive sentences were properly imposed since the crimes arose from separate incidents (People v Brathwaite, 63 NY2d 839, 843). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.